Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Allowable Subject Matter

Claims 3-7, 11, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Claim Objections
Claims 4-5 and 15 are objected to because of the following informalities:  
Claim 4, line 2 – “an acoustic suspicion score;” antecedent basis issue due to claim 3, line 3.
Claim 5, line 2 – “an acoustic suspicion score;” antecedent basis issue due to claim 3, line 3.
Claim 15, line 1 – “the acoustic sensor;” antecedent basis issue due to first instance.  Appropriate correction is required.
				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The listing of references, on pp.1-2; lines 20, 26, and 3; p. 15, lines 17, 19, and 22; and p. 18, lines 5-11 and 25-26, respectively, in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hentschel et al., hereinafter (“Hentschel”), a machine-translated WIPO (WO2015007678 A2), in view of Sethumadhavan et al., hereinafter (“Sethumadhavan”), US PG Publication (20160275289 A1).
Regarding claims 1 and 14, Hentschel teaches a method of cyber protection of a machine, comprising and an apparatus for cyber protection of a machine, comprising: 
acquiring acoustic signals from a vicinity of a 5machine, while the machine is operative; [Hentschel, Figs. 1 and 5, p. 8, ¶¶3 and 11: sensors and actuators (a microphone) designed as strain gauges or piezo patches that detect acoustic plate waves (acoustic signals); p. 8, ¶7: control of the (cognitive) material (a machine) properties is dependent on the operating state of, for example, an aircraft or a motor vehicle during operation. ¶9: a state diagnosis of the (cognitive) material (a machine) for example the aircraft induces an overload by actuators.]
a receiving information on a software behavior of a controller of the machine [Hentschel, p. 2, ¶1 and 6: a behavior controller for providing a response to the plurality of different interpretation hypotheses; where interpretation hypotheses are derived by probabilities/confidence which represent system state (information on a software behavior). p. 3, ¶10 : A learning processor 38 of device 10 receives the interpretation hypotheses of the interpreter 24 (controller) and reactivity selected by the behavior controller 26.]
30a microphone for acquiring acoustic signals from a vicinity of a machine controlled by a controller, while the machine is operative;  271329-1003.1i1 [Hentschel, Figs. 1 and 5, p. 2, ¶20: The device 10 comprises an analyzer 22 which is designed to receive the sensor signals from the sensors 16 and to convert the sensor signals into character sequences by means of pattern recognition; p. 8, ¶¶3 and 11: sensors and actuators (a microphone) designed as strain gauges or piezo patches that detect acoustic plate waves (acoustic signals); p. 8, ¶7: control of the (cognitive) material (a machine) properties is dependent on the operating state of, for example, an aircraft or a motor vehicle during operation. ¶9: a state diagnosis of the (cognitive) material (a machine) for example the aircraft induces an overload by actuators.]
an interface connecting to a controller of the machine [Hentschel, p. 3, ¶2: detection on the sensor signals and evaluation further by behavior controller 26 (a controller of the machine); p. 8, ¶11: information status can be transmitted via a wireless interface (an interface)] and 
processor configured to analyze acoustic signals acquired by the microphone, to determine whether the 5machine is operating suspiciously, to receive information on a software behavior of a controller of the machine through the interface, [Hentschel, p. 3, ¶10 : A learning processor 38 of device 10 receives the interpretation hypotheses of the interpreter 24 (controller) and reactivity selected by the behavior controller 26. See p. 8, ¶¶3 and 11: sensors and actuators (a microphone) designed as strain gauges or piezo patches that detect acoustic plate waves (acoustic signals); p. 8, ¶11: information status can be transmitted via a wireless interface (an interface). 
While Hentschel teaches the acquired acoustic signals and the received information on the software behavior [See Hentschel, p. 2, ¶1, 6 and 9: an input signal (the acquired acoustic signals) in the form of a plurality of meanings of interpretation hypotheses; interpretation hypotheses are derived by probabilities/confidence which represent system state (information on a software behavior)]; however, Hentschel fails to explicitly teach but Sethumadhavan teaches calculating a suspicion score indicative of a probability that the machine is operating under 10instructions of malware on the controller, as a function of both the acquired acoustic signals and the received information on the software behavior; [Sethumadhavan, ¶0008: compute one or more scores representative of a degree of effectiveness(a suspicion score indicative of a probability that the machine is operating under 10instructions of malware on the controller) that indicates hardware performance data (received information on the software behavior) obtained for the selected one or more features is affected by the malicious process. ¶0072: A processor can select a subset of events where the selection works with hardware performance counter (HPC) based on previously identified, characterized, and executed programs. HPCs monitor these characterizations; Fisher Scores (F-Score) (a suspicion score indicative of a probability that the machine is operating under 10instructions of malware on the controller) helps guide the selection of a subset of possible useful features through discriminating between hardware performance data that can determine if those features indicate possible activated malware] and 
performing a protective measure in response to a determination that the calculated suspicion score is 15indicative of a possible cyber attack. [Sethumadhavan, See ¶0072: Fisher Scores (F-Score) (a suspicion score) helps guide the selection of a subset of possible useful features through discriminating between hardware performance data that can determine if those features indicate possible activated malware. ¶0128: hardware performance data determined to have deviated from normal behavior of legitimate processes due to execution of malware; take certain actions: shutdown the hardware or report the malicious behavior (a protective measure).]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method for controlling the behavior of systems of Hentschel before him or her by including the teachings of an unsupervised anomaly-based malware detection using hardware features of Sethumadhavan. The motivation/suggestion would have been obvious to try controlling actuators and sensors of a system of Hentschel by adding the hardware performance counter (HPC) to score an indication of activated malware of the system taught by Sethumadhavan [Sethumadhavan, ¶0072].  


Hentschel teaches wherein calculating the suspicion score comprises applying a single machine learning algorithm to both the acquired acoustic signals 30and the received information on the software behavior of the controller. [See Hentschel, p. 4, ¶6: using methods of machine learning; p. 2, ¶1, 6 and 9: an input signal (the acquired acoustic signals) in the form of a plurality of meanings of interpretation hypotheses; interpretation hypotheses are derived by probabilities/confidence which represent system state (information on a software behavior)];

Regarding claim 10, the combination of Hentschel and Sethumadhavan teach claim 1 as described above.
Hentschel teaches wherein receiving information on the software behavior of the controller comprises receiving communication logs of the controller. [Hentschel, p. 3, ¶11: learning processor 38 coupled with behavior controller 26 receives results of comparison between interpretation hypotheses and selected response.

Regarding claim 12, the combination of Hentschel and Sethumadhavan teach claim 1 as described above.
Hentschel teaches wherein calculating the suspicion score comprises applying a machine learning algorithm to the acquired acoustic signals. [See Hentschel, p. 4, ¶6: using methods of machine learning; p. 2, ¶1, 6 and 9: an input signal (the acquired acoustic signals) in the form of a plurality of meanings of interpretation hypotheses; interpretation hypotheses are derived by probabilities/confidence which represent system state (information on a software behavior)].

Regarding claim 13, the combination of Hentschel and Sethumadhavan teach claim 1 as described above.
Hentschel teaches wherein performing the 25protective measure comprises performing a cyber scan of the controller. [Hentschel, Figs. 1 and 5, p. 2, ¶20: The device 10 comprises an analyzer 22 which is designed to receive the sensor signals from the sensors 16 and to convert the sensor signals into character sequences by means of pattern recognition; p. 8, ¶¶3 and 11: sensors and actuators (a microphone)]

Regarding claim 19, the combination of Hentschel and Sethumadhavan teach claim 14 as described above.
Hentschel teaches wherein the processor is configured to calculate the suspicion score by applying a single machine learning algorithm to both the acquired acoustic signals and the received information on the software behavior of the controller. [See Hentschel, p. 4, ¶6: using methods of machine learning; p. 2, ¶1, 6 and 9: an input signal (the acquired acoustic signals) in the form of a plurality of meanings of interpretation hypotheses; interpretation hypotheses are derived by probabilities/confidence which represent system state (information on a software behavior)]
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hentschel et al., hereinafter (“Hentschel”), a machine-translated WIPO (WO2015007678 A2), in view of Sethumadhavan et al., hereinafter (“Sethumadhavan”), US PG Publication (20160275289 A1), in view of Sadika et al., hereinafter (“Sadika”), US PG Publication (20160308900 A1).
Regarding claim 2, the combination of Hentschel and Sethumadhavan teach claim 1 as described above.
While Hentschel teaches a suspicion score [Hentschel, See ¶0072: Fisher Scores (F-Score) (a suspicion score)]; however, the combination of Hentschel and Sethumadhavan fail to explicitly teach but Sadika teaches wherein receiving information on the software behavior of the controller comprises receiving a cyber suspicion score calculated 20separately and wherein calculating the suspicion score comprises calculating the suspicion score as a function of both the acquired acoustic signals and the received cyber suspicion score calculated separately. [Sadika, ¶0059: In various embodiments, these two learning processes may be implemented simultaneously, consecutively, randomly, periodically, in tandem, separately, etc. ¶0034: Learning models engine module 143 may be executed by server processor 115 to determine (and update) characteristic data models, as described herein. Validator module 144 may be executed by server processor 115. ¶0040: input devices: microphones; ¶0088: generate a suspicion score (or profile score) (a cyber suspicion score) by accumulating and/or scoring all the steps (e.g., invalid/abnormal/suspicious requests over time) together to prioritize the worst profiles. ¶0091: the validator module 144 regardless of the relative weight of the associated score, enabling tracking of each step associated with a (attacker) profile after the finding first suspicious activity of a sender. Examiner interprets that the approach that take each separate score before accumulating, in addition could derive associated score(s) to generate the suspicion score analogous to a cyber suspicion score.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hentschel and Sethumadhavan before him or her by including the teachings of an unsupervised anomaly-based malware detection using hardware features of a system and method for identifying and preventing malicious API attacks of Sadika. The motivation/suggestion would have been obvious to try these learning processes operating separately to score suspicion or profile of attackers [Sadika, ¶¶0011 and 0034].  
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hentschel et al., hereinafter (“Hentschel”), a machine-translated WIPO (WO2015007678 A2), in view of Sethumadhavan et al., hereinafter (“Sethumadhavan”), US PG Publication (20160275289 A1), in view of Powley, US PG Publication (2016/0117905 A1).
Regarding claim 9, the combination of Hentschel and Sethumadhavan teach claim 1 as described above.
While Hentschel teaches acoustic sensor [See Hentschel, Figs. 1 and 5, p. 2, ¶20: The device 10 comprises an analyzer 22 which is designed to receive the sensor signals from the sensors 16 and to convert the sensor signals]; however, Hentschel fail to explicitly teach but Powley teaches wherein acquiring the acoustic signals comprises acquiring by an acoustic monitor not connected to the controller in a manner allowing data or instructions to be passed from the controller to the acoustic monitor. [Powley, ¶¶0036-0037: a television receiver 150 having an integrated sound-triggered messaging system 151; where there is one or more remote microphones 360.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hentschel and Sethumadhavan before him or her by including the teachings of methods and systems for providing alerts in response to environmental sounds of Powley. The motivation/suggestion would have been obvious to try controlling actuators and sensors of a system of Hentschel by adding remote microphones 360 of Powley to acquire acoustic signals [Powley, ¶¶0036-0037].  
Regarding claim 15, the combination of Hentschel and Sethumadhavan teach claim 14 as described above.
While Hentschel teaches acoustic sensor [See Hentschel, Figs. 1 and 5, p. 2, ¶20: The device 10 comprises an analyzer 22 which is designed to receive the sensor signals from the sensors 16 and to convert the sensor signals into character sequences by means of pattern recognition; p. 8, ¶¶3 and 11: sensors and actuators (a microphone)]; however, the combination of Hentschel and Sethumadhavan fail to explicitly teach but Powley teaches wherein the acoustic sensor Powley, ¶¶0036-0037: a television receiver 150 having an integrated sound-triggered messaging system 151; where there is one or more remote microphones 360.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hentschel and Sethumadhavan before him or her by including the teachings of methods and systems for providing alerts in response to environmental sounds of Powley. The motivation/suggestion would have been obvious to try controlling actuators and sensors of a system of Hentschel by adding remote microphones 360 of Powley to acquire acoustic signals [Powley, ¶¶0036-0037].  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hentschel et al., hereinafter (“Hentschel”), a machine-translated WIPO (WO2015007678 A2), in view of Sethumadhavan et al., hereinafter (“Sethumadhavan”), US PG Publication (20160275289 A1), in view of Asati et al., hereinafter (“Asati”), US PG Publication (20160281607 A1).

Regarding claim 17, the combination of Hentschel and Sethumadhavan teach claim 1 as described above.
However, the combination of Hentschel and Sethumadhavan fail to explicitly teach but Asati teaches wherein the processor is configured to analyze the acquired acoustic signals by calculating values of one or more operation parameters of the machine from the acquired acoustic signals and comparing the values of the one or [Asati, ¶¶0140, 0142 and 0145: exemplary system 300 used to model turbine operating behavior where power plant 302 includes: a gas turbine with compressor and a combustor.  The measured and estimated parameters may be used to represent a given turbine operating states. As used herein, “performance indicators” are operating parameters derived from the values of certain measured operating parameters; current performance parameters include: acoustic characteristics]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hentschel and Sethumadhavan before him or her by including the teachings of methods and systems for enhancing operation of power plant generating units and systems. The motivation/suggestion would have been obvious to try controlling actuators and sensors of a system of Hentschel by adding plant models may be dynamic and iteratively update via ongoing comparison between received actual (i.e. measured) operating parameters versus the same parameters predicted by the plant model of Asati (Asati, Abstract and ¶0108).  
Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. US Patent (5,822,212 A) discloses a machining load monitoring system to monitor a machining condition by comparing sampled data of a machining load in a trial cutting process and measured data thereof in an actual cutting process with each other precisely with respect to time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Sakinah White Taylor/Primary Examiner, Art Unit 2497